74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dorothy LEWIS;  Anthony Lewis, Appellants,v.Randall HUNDLEY;  Ron Orr, Appellees,Larry HUNTER, Defendant.
No. 95-1617.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 4, 1996.Filed Jan. 9, 1996.

Before FAGG, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Dorothy and Anthony Lewis appeal the district court's1 grant of summary judgment to defendants in their 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri